Exhibit 10.46

(Executive Version)

RESTRICTED STOCK AWARD AGREEMENT

[NAME]

THIS AGREEMENT (the “Agreement”) is made effective as of
                    (the “Grant Date”), between Rockwell Medical Technologies,
Inc., a Michigan corporation (the “Company”), and the individual whose name is
set forth on the signature page hereof, who is an employee of the Company or a
Subsidiary of the Company (the “Employee”). Capitalized terms not otherwise
defined herein shall have the same meanings as in the Amended and Restated 2007
Long Term Incentive Plan (the “Plan”).

WHEREAS, Employee is employed by the Company or one of its Subsidiaries and the
Company desires to grant the Employee shares of Common Stock, pursuant to the
terms and conditions of this Agreement (the “Restricted Stock Award”) and the
Plan (the terms of which are hereby incorporated by reference and made a part of
this Agreement); and

WHEREAS, the Committee has determined that it would be in the best interest of
the Company and its shareholders to grant the shares of Common Stock provided
for herein to the Employee as an incentive for increased efforts during his or
her employment, has approved the grant of the Restricted Stock Award on the
Grant Date and has advised the Company thereof and instructed the undersigned
officer to grant said Restricted Stock Award.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

1. Grant of the Restricted Stock. Subject to the terms and conditions of the
Plan and the additional terms and conditions set forth in this Agreement, the
Company hereby grants to the Employee                     shares of Common Stock
(hereinafter called the “Restricted Stock”). The Restricted Stock shall vest and
become nonforfeitable in accordance with Section 2 hereof. In the event of any
conflict between the Plan and this Agreement, the terms of the Plan shall
control.

2. Vesting and Forfeiture.

(a) So long as the Employee continues to be employed by the Company or its
Subsidiaries, the Restricted Stock shall become vested and non-forfeitable upon
the earliest to occur of (i) the twenty-four-month anniversary of the Grant Date
(the “Vesting Date”), or (ii) subject to the Committee’s right to declare,
pursuant to Section 9.2(c) of the Plan, that the Restricted Stock shall not
become immediately vested upon a Change in Control in which the successor
company assumes the Restricted Stock Award, the occurrence of a Change in
Control.



--------------------------------------------------------------------------------

(b) If Employee terminates employment for any reason, Employee’s right to shares
of Common Stock subject to the Restricted Stock Award that are not yet vested
automatically shall terminate and be forfeited by Employee unless the Committee,
in the exercise of its authority under the Plan, modifies the Vesting Date in
connection with such termination.

3. Certificates.

(a)     (i) Certificates evidencing the Restricted Stock shall be issued by the
Company and shall be registered in the Employee’s name on the stock transfer
books of the Company promptly after the date hereof, but shall remain in the
physical custody of the Company or its designee at all times prior to the
vesting of such Restricted Stock pursuant to Section 2. The Employee hereby
acknowledges and agrees that the Company shall retain custody of such
certificate or certificates until the restrictions imposed by Section 2 on the
Common Stock granted hereunder lapse. As a condition to the receipt of this
Restricted Stock Award, the Employee shall deliver to the Company an Assignment
Separate From Certificate in the form attached as Exhibit A, duly endorsed in
blank, relating to the Restricted Stock. No certificates shall be issued for
fractional shares.

(ii) As soon as practicable following the vesting of the Restricted Stock
pursuant to Section 2, certificates for the Restricted Stock which shall have
vested shall be delivered to the Employee or to the Employee’s legal guardian or
representative along with the stock powers relating thereto.

(iii) The certificates representing the vested Restricted Stock delivered to the
Employee as contemplated by this Section 3(a) shall bear the legend set forth in
Section 10.3(b) of the Plan and shall be subject to such stop transfer orders
and other restrictions as the Committee may deem advisable under the Plan or the
rules, regulations, and other requirements of the Securities and Exchange
Commission or any stock exchange upon which such Common Stock is listed, any
applicable Federal or state laws and the Company’s Articles of Incorporation and
Bylaws, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

(b) Notwithstanding Section 3(a) of this Agreement, the shares subject to the
Restricted Stock Award may be issued by the Company in book entry form and the
shares deposited with the appropriate registered book-entry custodian. If so
issued, a notation to the same restrictive effect as the legend required by
Section 10.3(b) of the Plan shall be placed on the transfer agent’s books in
connection with such shares. As soon as practicable following the vesting of the
Restricted Stock pursuant to Section 2, such notation shall be removed from such
book entry.

4. Rights as a Stockholder. The Employee shall have no rights as a stockholder
of the Company until certificates are issued or a book entry representing such
shares has been made and such shares have been deposited with the appropriate
registered book entry custodian. Once issued, the Employee shall be the record
owner of the Restricted Stock unless or until such Restricted Stock is forfeited
pursuant to Section 2 hereof or is otherwise sold, and as record owner shall be
entitled to all rights of a common stockholder of the Company (including,
without limitation, the right to vote and to receive dividends and other
distributions on the shares of Restricted Stock); provided, however, that any
dividends or distributions paid on Restricted Stock prior to the lapse of
transfer restrictions shall be subject to the same restrictions on
transferability as the shares of Restricted Stock with respect to which they
were paid (and which restrictions shall lapse when the restrictions on the
related shares of Restricted Stock lapse).

 

2



--------------------------------------------------------------------------------

5. Transferability. The Restricted Stock may not, at any time prior to becoming
vested pursuant to Section 2, be transferred, sold, assigned, pledged,
hypothecated or otherwise alienated.

6. Employee’s Employment by the Company. Nothing contained in this Agreement or
the Plan (i) obligates the Company or any Subsidiary to employ the Employee in
any capacity whatsoever or (ii) prohibits or restricts the Company or any
Subsidiary from terminating the employment, if any, of the Employee at any time
or for any reason whatsoever, with or without cause, and the Employee hereby
acknowledges and agrees that neither the Company nor any other person or entity
has made any representations or promises whatsoever to the Employee concerning
the Employee’s employment or continued employment by the Company or any
Subsidiary thereof.

7. Change in Capitalization. In the event of a merger, reorganization,
consolidation, recapitalization, dividend or distribution (whether in cash,
shares or other property), stock split, reverse stock split, spin-off or similar
transaction or other change in corporate structure affecting the Common Stock or
the value thereof, prior to the time the restrictions imposed by Section 2 on
the Restricted Stock granted hereunder lapse, such adjustments and other
substitutions shall be made to the Restricted Stock Awards as the Committee
deems equitable or appropriate. Any stock, securities or other property
exchangeable for Restricted Stock pursuant to such transaction shall be
deposited with the Company and shall become subject to the restrictions and
conditions of this Agreement to the same extent as if it had been the original
property granted hereby, all pursuant to the Plan.

8. Withholding. The Company shall have the right to withhold from Employee’s
compensation or to require Employee to remit sufficient funds to satisfy
applicable withholding for income and employment taxes upon the vesting of
Restricted Stock pursuant to Section 2. Subject to limitations in the Plan,
Employee may, in order to fulfill the withholding obligation, tender
previously-acquired shares of Common Stock that have been held at least six
months, provided that the shares have an aggregate Fair Market Value sufficient
to satisfy in whole or in part the applicable withholding taxes. The Company
shall be authorized to take such action as may be necessary, in the opinion of
the Company’s counsel (including, without limitation, withholding vested Common
Stock otherwise deliverable to the Employee and/or withholding amounts from any
compensation or other amount owing from the Company to the Employee), to satisfy
the obligations for payment of the minimum amount of any such taxes.

9. Limitation on Obligations. The Company’s obligation with respect to the
Restricted Stock granted hereunder is limited solely to the delivery to the
Employee of shares of Common Stock on the date when such shares are due to be
delivered hereunder, and in no way shall the Company become obligated to pay
cash in respect of such obligation. This Restricted Stock Award shall not be
secured by any specific assets of the Company or any of its Subsidiaries, nor
shall any assets of the Company or any of its subsidiaries be designated as
attributable or allocated to the satisfaction of the Company’s obligations under
this Agreement. In addition, the Company shall not be liable to the Employee for
damages relating to any delay in issuing the shares or share certificates, any
loss of the certificates, or any mistakes or errors in the issuance of the
certificates or in the shares or certificates themselves.

 

3



--------------------------------------------------------------------------------

10. Securities Laws. Upon the vesting of any Restricted Stock, the Company may
require the Employee to make or enter into such written representations,
warranties and agreements as the Committee may reasonably request in order to
comply with applicable securities laws or with this Agreement. The granting of
the Restricted Stock hereunder shall be subject to all applicable laws, rules
and regulations and to such approvals of any governmental agencies as may be
required.

11. Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of its Secretary, and any
notice to be given to the Employee shall be addressed to him or her at the
address stated in the Company’s employee records. By a notice given pursuant to
this Section 11, either party may hereafter designate a different address for
notices to be given to the party. Any notice that is required to be given to the
Employee shall, if the Employee is then deceased, be given to the Employee’s
personal representative if such representative has previously informed the
Company of his status and address by written notice under this Section 11. Any
notice shall have been deemed duly given when enclosed in a properly sealed
envelope or wrapper addressed as aforesaid, deposited (with postage prepaid) in
a post office or branch post office regularly maintained by the United States
Postal Service or when delivered personally to the Secretary or Employee.

12. Governing Law. The laws of the State of Michigan shall govern the
interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.

13. Amendment. Subject to Sections 2 and 7 of this Agreement and Section 10.6 of
the Plan, this Agreement may be amended only by a writing executed by the
parties hereto if such amendment would adversely affect Employee. Any such
amendment shall specifically state that it is amending this Agreement.

14. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

[Signatures on next page]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date.

 

  EMPLOYEE          

[Name of Employee]

 

ROCKWELL MEDICAL TECHNOLOGIES, INC.

 

By:  

        Name:     Title:

 

5



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED,             hereby sells, assigns and transfers unto
            shares of the Common Stock of Rockwell Medical Technologies, Inc.
standing in the name of the undersigned on the books of said Rockwell Medical
Technologies, Inc. represented by Certificate No.             herewith and do
hereby irrevocably constitute and appoint             his or its duly-appointed
agent and attorney to transfer the said stock on the books of Rockwell Medical
Technologies, Inc. with full power of substitution in the premises.

Dated:            ,

 

 

[signature]

 

 

[print name

In Presence of

 

 

 

6